UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2014 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 000-50345 20-0154352 (State or other jurisdiction) (Commission File Number) (I.R.S. Employer Identification No.) of incorporation 1525 Pointer Ridge Place Bowie, Maryland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 301-430-2500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 8-Other Events Item 8.01 Other Events. On July 16, 2014 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. Exhibit 99.1. Press release dated July 16, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:July 17, 2014 By:/s/Mark A. Semanie Mark A. Semanie, Executive Vice President and Chief Operating Officer
